SgurrEnergy Ltd

Table 1: Draft ESAP

No. | Action Environmental & | Requirement —_|_ Resources, Investment Timetable Target and Evaluation Criteria for Status
Social Risks (Legislative, Needs, Responsibility Successful Implementation
(Liability / EBRD PR, Best
Benefits) practice)

PR1 Assessment and management of Environmental and Social Impacts and Issues

11 Demonstrate compliance with | Non-compliance | EBRD PR1 Sponsor's resources Prior to Provide evidence of land lease Open
national legislation with regards | with national | National financial agreements for the transmission line.
to transmission line leases _ legislation legislation close Provide permit approval (GEIA or
requirements = and = DEIA DEIA) for the transmission line in
Permitting requirements. accordance with national
requirements
1.2 Engage project EHS manager | Capacity and | EBRD PR1 Sponsor's resources Prior to Roles filled, CV provided to Lender Open
and review EPC contractor capability, non- financial for review
ESMS capabilities compliance with close ESMS qualifications of EPC
regards to
implementation
and
management of
environmental
risks
1.3 Prepare standalone ESMP and | Optimisation of EBRD PR1 Sponsor's resources Prior to Updated ESMP Open
include clear list of all sub plans | environmental External consultants financial
referred to in ESIA as well as | and social close
outline of issues to be | management
addressed within each sub plan. | through Responsibility:
Identification of responsibilities | formalised Sponsor
for development of ESMP and | system. environmental
sub plans and implementation Labour unrest. manager
responsibilities.
Community
Templates for regular unrest.
monitoring and reporting of EHS.
performance and KPIs _ is Company

reputational
SgurrEnergy Ltd

No. Action

required.
1.4 Construction Environmental &

Social

Management Plans,

including but not limited to:

Community health and
safety management
plan

Hazardous Materials
Safety

Traffic and Road
Safety

Exposure to Disease
Emergency Response
Biodiversity
Management Plan
Archaeological/Cultural
Heritage Chance Finds
Procedure

Dust management plan
Waste water
management plan
Hazardous materials
management plan

1.5 Operations Environmental &

Social

Management Plans,

including but not limited to:

Community H&S:

Hazardous Materials
Safety

Traffic and Road

Environmental &
Social Risks
(Liability /
Benefits)

damage.

Optimisation of
environmental
and social
management
through
formalised
system.

Labour unrest.

Community
unrest.
Company
reputational
damage.

Optimisation of
environmental
and social
management
through
formalised
system.

Requirement
(Legislative,
EBRD PR, Best
practice)

EBRD PR1

EBRD PR1

Resources, Investment
Needs, Responsibility

Sponsor's resources
External consultants

Sponsor resources
External consultants

Timetable

Prior to
financial
close

Prior to start
of operations

Target and Evaluation Criteria for Status
Successful Implementation

Completed Construction ESMP | Open
provided to EBRD for review

Completed Operations ESMP | Open
provided to Lenders and EBRD for
review
SgurrEnergy Ltd

No. Action

Safety
« Exposure to Disease
« Emergency Response
« Biodiversity

e — Archaeological/Cultural
Heritage Chance Finds

« Dust management

« Waste water
management
¢ Hazardous materials
management
1.6 EHS reporting to external
parties

PR2 Labour Working Conditions

21 HR policy to be developed in
compliance with PR2. The HR
policy must include:

Prohibition of use of child and

forced labour.

Environmental &
Social Risks
(Liability /
Benefits)

Labour unrest.

Community
unrest.
Company
reputational
damage.

Transparency
and
demonstration of
compliance with
EBRD standards

Labour unrest

Child and forced
labour, company
reputational
damage

Requirement
(Legislative,
EBRD PR, Best

Resources, Investment
Needs, Responsibility

practice)

EBRD PR1 Sponsor's resources

EBRD PR2 Sponsor's resources:

Best practice human resource
. manager

Mongolian

labour

Timetable

Every three

months
during
construction
phase and
annually (or
every six
subject to
EBRD
review)
during the
operational
phase.

Prior to start
of
construction

Target and Evaluation Criteria for
Successful Implementation

Regular reports completed submitted
to EBRD for review

Develop and an HR

policy.

implement

Demonstrated opportunities for local

Status

Open

Open
SgurrEnergy Ltd

No. Action

Prohibition of discrimination
Freedom of workers to form or
join workers’ organisations.
Requirements related to
minimum wages, benefits,
conditions of work and benefits.

Worker's grievance mechanism

Workers accommodation
management plan

A commitment to cover non-
employee workers

This commitment to apply the
EPC contractor and
subcontractors in workforce
language (Mongolian)

2.2 Contract requirements to
formally commit EPC contractor
and subcontractors to ensure
prohibition of child and forced
labour.

2.3 Training for security guards in
use of force and vetting for past
offences
Develop appropriate due
diligence questionnaire for site
security for review.

PR Resource Efficiency and Pollution prevention control

Environmental &
Social Risks
(Liability /
Benefits)

Labour
company
reputational
damage

unrest,

Community
unrest,
reputational
damage,
community
health and safety
risks

Requirement
(Legislative,
EBRD PR, Best
practice)

legislation

EBRD PR2
Best practice

Mongolian
labour
legislation

EBRD PR2
Best practice

Resources, Investment Timetable

Needs, Responsibility

Responsibility:

Sponsor HR manager

SPONSOR resources | Prior to
construction

Responsibility:
SPONSOR human
resource manager

SPONSOR resources Q4 2016

EPC contractor following
EPC
appointment

Responsibility:

SPONSOR human

resource — manager,

EPC contractor

Target and Evaluation Criteria for
Successful Implementation

community and women to benefit
from the Project.

Commitment within EPC contract to
meet EBRD PR2 standards and
adhere to and develop the plans
identified

Monitoring reports of working
conditions and accommodation.

Contract conditions that include
prohibition of child and forced labour

Training undertaken and_ security
guards vetted

Completed due diligence
questionnaire regarding site security
to be provided to EBRD for review

Status

Open

Open
SgurrEnergy Ltd

No. Action

3.1 Develop construction water
resource use assessment and
management plan, addressing
ability and capacity of existing
local supply to provide
construction and _ operational
requirements without impacting
existing users.

3.2 Develop operational water
resource use assessment for

the development if onsite well is

planned. Subject to results
identify water management
plan.

PR4 Health and Safety

41 Develop occupational
and safety plan.

Including consideration _ of
measures to protect operational
works from experience night
time noise levels above 45dBA
during operational phase within
the control building
accommodation

health

Environmental & | Requirement

Social Risks (Legislative,
(Liability / EBRD PR, Best
Benefits) practice)
Conflicts with EBRD PR3,
communities best practice
over water
resources
Conflicts with EBRD PR3,
communities best practice
over water
resources,
Labour unrest | EBRD PR4
and grievances |nternational
OHS
standards

Resources, Investment
Needs, Responsibility

Sponsor's resources
External consultants

Sponsor's resources
External consultants

SPONSOR resources
External consultants

Responsibility:
SPONSOR
environmental
manager,
contractor

EPC

PRS Land Acquisition, Involuntary Resettlement and Economic Displacement

5.1 Disclose the ESIA and the
impacts associated with the
potential loss of grazing land.

Disputes around EBRD PR5
land acquisition

Sponsor's resources
External consultants

Responsibility:
SPONSOR

Timetable

Prior to
financial
close

Prior to
financial
close

Prior to start

of
construction
Prior to
financial
close

Target and Evaluation Criteria for
Successful Implementation

Evidence of water resource
agreements with the soum for
provision of project water needs and
report demonstrating available
capacity within local supply.

Report on assessment of capacity
and quality of local aquifer to supply
operational requirements without
impacts on existing water resource
users.

Completed occupational health and
safety plan.

Design specification for control room
to limit noise levels.

Commitment in EPC contract

Minutes of meetings

Status

Open

Open

Open

Open
SgurrEnergy Ltd

No. Action
5.2 Regular —_ consultation with
herders regarding __ potential

impacts to their livelihoods.

Regular monitoring of potential
impacts to the livelihoods of
herders.

PR6 Biodiversity Conservation

6.1 Undertake pre-construction
surveys on the Project site and
along transmission line corridor.

Surveys focused on_ plants,
terrestrial mammals, _ reptiles
and birds.

PR8: Cultural Heritage

8.1 Develop and implement a
chance finds procedure.

8.2 Update ESMP to address
management of potential
impacts to the graveyard on the
route of the transmission line.
Install fencing, signage etc.
during construction.

Environmental &
Social Risks
(Liability /
Benefits)

Economic
hardship, loss of
company
reputation

Reduction of
impact on
species of
conservation
interest.

Reduction of
impact on
artefacts of
cultural
significance.

Reduction of
impact of species
of conservation
interest.

Requirement
(Legislative,
EBRD PR, Best
practice)

EBRD PR5

EBRD PR6

EBRD PR8

EBRD PR8

PR10 Information Disclosure and Stakeholder Engagement

10.1 | Disclose the ESIA for public

Company

EBRD PR10

Resources, Investment
Needs, Responsibility

environmental
manager

Sponsor's resources

Responsibility:
Sponsor CLO

Sponsor's resources
External consultants

Sponsor's resources
External consultants

Sponsor's resources
External consultants

Sponsor's resources

Timetable

During
construction

During
operation

Within a
week prior to
construction

Prior to
construction

Prior to
construction

Prior to

Target and Evaluation Criteria for
Successful Implementation

Minutes of meetings

Reports on monitoring of livelihood

impacts

Survey reports.

Submission of procedure.

Revised ESMP.

Disclosed ESIA as per SEP

Status

Open

Open

Open

Open

Open
‘SgurrEnergy Ltd.

consultation.

reputational
damage

Loss of trust with
community and
unrest

External consultants

Responsibility:
Sponsor
environmental
manager, CLO (if
appointed)

financial
close

10.2

Update and continue to
implement the SEP during
construction and operations.

Company
reputational
damage

Loss of trust with
community and
unrest

EBRD PR10

Sponsor's resources
External consultants

Responsibility:
Sponsor

Prior to start
of
construction
and
operation

Updated and implemented SEP

Open

